Order entered January 20, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-20-00433-CV

LSC TOWERS, LLC AND LOVELL FAMILY LIMITED PARTNERSHIP,
                       Appellants

                                       V.

 LG PRESTON CAMPBELL, LLC, LEON CAPITAL GROUP, LLC, AND
              LG ACQUISITIONS, LLC, Appellees

              On Appeal from the 193rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-18-07734

                                    ORDER

      Before the Court is appellees’ January 19, 2021 unopposed motion for a

seven-day extension of time to file their brief. We GRANT the motion and

ORDER the brief be filed no later than January 29, 2021.


                                            /s/   KEN MOLBERG
                                                  JUSTICE